DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed January 30, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
The illegible English language abstract of KR 10-2018-003829 has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings were received on January 30, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4, 7, 9, 12-13, 16, and 18 are objected to because of the following informalities: 
Claim 4 lines 10-11 lists gadolinium (Gd) twice. 
Claim 7 lines 4-5 and lines 6-7 each list gadolinium (Gd) twice.
Claim 9 lines 4-5, “an oxide of Si element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a Si element, a carbonate of a Si element, and a glass containing a Si element”.
Claim 12 lines 23-25, “an oxide of silicon (Si) element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a silicon (Si) element, a carbonate of a Si element, and a glass containing a Si element”.
Claim 13 lines 11-12 lists gadolinium (Gd) twice. 
Claim 16 lines 4-5 and lines 7-8 each list gadolinium (Gd) twice.
Claim 18 lines 4-5, “an oxide of Si element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a Si element, a carbonate of a Si element, and a glass containing a Si element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an area of the total grains” in lines 8-9. “the total grains” lacks antecedent basis. 

Claim 10 recites, “an area of total grains” in lines 12-13. It is ambiguous if “an area of total grains” is limited to the areas of the set forth single “a first grain” and “a second grain”, all first and second grains (assuming a plurality of each), or if the total grains includes any other grains present (see line 2: “comprising”).
These ambiguities render the claims each indefinite, and accordingly, claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 and 11-18 are rejected by reason of their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,583,266 to Yoon et al. (hereinafter Yoon).
Claim 1

a base material main component of barium titanate and a subcomponent (column 2 lines 56-67; column 4 lines 58-67; column 8 lines 53-62), 
wherein a microstructure of the dielectric ceramic composition after sintering includes a first grain having a Ca content of less than 3.5 at% and a second grain having a Ca content of 3.5 to 13.5 at% (column 2 lines 56-65; column 3 lines 39-46; column 8 lines 53-62), and 
an area ratio of the second grain to an area of the total grains is 70% to 95% (column 2 lines 56-65; column 3 lines 39-46; column 8 lines 53-62).
Claim 2
Yoon discloses the dielectric ceramic composition of claim 1, wherein the base material main component comprises a first base material main component represented by (Ba1-xCax,)TiO3 (x≤0.035) and a second base material main component represented by (Ba1-yCay)TiO3 (0.035≤y≤0.135)(column 4 lines 62-65, column 5 lines 8-11), and 
a molar ratio of a first main component to a second main component is (1-z):z, in which 0.7≤z≤ 0.95 (column 5 lines 5-11).
Claim 3
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises at least one of: 
a first subcomponent comprising at least one selected from the group consisting of a variable-valence acceptor element including at least one of manganese (Mn) , vanadium (V) , chromium (Cr) , iron (Fe) , nickel (Ni) , cobalt (Co), copper (Cu), and zinc (Zn), oxides thereof, or carbonates thereof (column 5 line 47 to column 6 line 28); 
a second subcomponent comprising at least one of fixed- valence acceptor elements including Mg, oxides thereof, or carbonates thereof (column 6 lines 29-49); 

a fourth subcomponent comprising at least one selected from the group consisting of at least one of barium (Ba) and calcium (Ca), oxides thereof, or carbonates thereof (column 7 lines 22-40); and 
a fifth subcomponent comprising at least one selected from the group consisting of an oxide of a silicon (Si) element, a carbonate of a Si element, and a glass containing a Si element (column 7 line 50 to column 8 line 2).
Claim 4
Yoon discloses the dielectric ceramic composition of claim 3, wherein a sum of contents of variable-valence acceptor elements of one or more of Mn, V, Cr, Fe, Ni, Co, Cu and Zn included in the first subcomponent is 0.1 to 2.0 mole parts based on 100 mole parts of the base material main component (column 5 lines 53-55, lines 61-65, column 6 lines 4-28), 
the content of the fixed-valence acceptor elements including Mg, included in the second subcomponent, is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 6 lines 35-37, lines 42-49; column 6 lines 4-12), 
a sum of contents of one or more of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd and Yb included in the third subcomponent is 2.0 to 7 mole parts based on 100 mole parts of the base material main component (column 6 lines 56-58, lines 64-67, column 7 lines 12-21; column 6 lines 4-12), 
a sum of contents of one or more of Ba and Ca included in the fourth subcomponent is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 27-29, lines 33-40; column 6 lines 4-12), and 

Claim 5
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises a first subcomponent comprising at least one selected from the group consisting of variable-valence acceptor elements comprising at least one of Mn, V, Cr, Fe, Ni, Co, Cu and Zn, oxides thereof, or carbonates thereof (column 5 line 47 to column 6 line 28); and 
a sum of contents of variable-valence acceptor elements of one or more of Mn, V, Cr, Fe, Ni, Co, Cu and Zn included in the first subcomponent is 0.1 to 2.0 mole parts based on 100 mole parts of the base material main component (column 5 lines 53-55, lines 61-65, column 6 lines 4-28).
Claim 6
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises a second subcomponent comprising at least one of fixed-valence acceptor elements comprising Mg, oxides thereof, or carbonates thereof (column 6 lines 29-49); and 
the content of the fixed-valence acceptor elements including Mg, included in the second subcomponent, is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 6 lines 35-37, lines 42-49; column 6 lines 4-12).
Claim 7
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises a third subcomponent comprising at least one selected from the group consisting of at least one of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd and Yb, oxides thereof, or carbonates thereof (column 6 line 50 to column 7 line 21); and 

Claim 8
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises a fourth subcomponent comprising at least one selected from the group consisting of at least one of Ba and Ca, oxides thereof, or carbonates thereof (column 7 lines 22-40); and 
a sum of contents of one or more of Ba and Ca included in the fourth subcomponent is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 27-29, lines 33-40; column 6 lines 4-12).
Claim 9
Yoon discloses the dielectric ceramic composition of claim 1, wherein the subcomponent comprises a fifth subcomponent comprising at least one selected from the group consisting of an oxide of Si element, a carbonate of Si element, and a glass containing an Si element (column 7 line 50 to column 8 line 2); and 
a content of the Si element included in the fifth subcomponent is 0.5 to 4.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 55-57, column 7 line 62 to column 8 line 2; column 6 lines 4-12).
Claim 10
Yoon (FIG. 1, 3-4) discloses a multilayer ceramic electronic component comprising: 
a ceramic body (110) including a dielectric layer (111) and an internal electrode (121-122); and
an external electrode (131-132) disposed on an external surface of the ceramic body (110) and electrically connected to the internal electrode (121-122), 

an area ratio of the second grain to an area of total grains is 70% to 95% (column 2 lines 56-65; column 3 lines 39-46; column 8 lines 53-62).
Claim 11
Yoon discloses the multilayer ceramic electronic component of claim 10, wherein the dielectric layer (111) comprises a dielectric ceramic composition comprising a base material main component of barium titanate and a subcomponent (column 2 lines 56-67; column 4 lines 58-67; column 8 lines 53-62), 
wherein the base material main component includes a first base material main component represented by (Ba1-xCax,)TiO3 (x≤0.035) and a second base material main component represented by (Ba1-yCay)TiO3 (0.035≤y≤0.135)(column 4 lines 62-65, column 5 lines 8-11), and 
a molar ratio of a first main component to a second main component is (1-z):z, in which 0.7≤z≤ 0.95 (column 5 lines 5-11).
Claim 12
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises at least one of: 
a first subcomponent comprising at least one selected from the group consisting of a variable-valence acceptor element including at least one of manganese (Mn) , vanadium (V) , chromium (Cr) , iron (Fe) , nickel (Ni) , cobalt (Co), copper (Cu), and zinc (Zn), oxides thereof, or carbonates thereof (column 5 line 47 to column 6 line 28); 
a second subcomponent comprising at least one of fixed- valence acceptor elements including Mg, oxides thereof, and carbonates thereof (column 6 lines 29-49); 

a fourth subcomponent comprising at least one selected from the group consisting of at least one of barium (Ba) and calcium (Ca), oxides thereof, or carbonates thereof (column 7 lines 22-40); and 
a fifth subcomponent comprising at least one selected from the group consisting of an oxide of silicon (Si) element, a carbonate of Si element, and a glass containing an Si element (column 7 line 50 to column 8 line 2).
Claim 13
Yoon discloses the multilayer ceramic electronic component of claim 12, wherein a sum of contents of variable-valence acceptor elements of one or more of Mn, V, Cr, Fe, Ni, Co, Cu and Zn included in the first subcomponent is 0.1 to 2.0 mole parts based on 100 mole parts of the base material main component (column 5 lines 53-55, lines 61-65, column 6 lines 4-28), 
the content of the fixed-valence acceptor elements including Mg, included in the second subcomponent, is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 6 lines 35-37, lines 42-49; column 6 lines 4-12), 
a sum of contents of one or more of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd and Yb included in the third subcomponent is 2.0 to 7 mole parts based on 100 mole parts of the base material main component (column 6 lines 56-58, lines 64-67, column 7 lines 12-21; column 6 lines 4-12), 
a sum of contents of one or more of Ba and Ca included in the fourth subcomponent is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 27-29, lines 33-40; column 6 lines 4-12), and 

Claim 14
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises a first subcomponent comprising at least one selected from the group consisting of variable-valence acceptor elements comprising at least one of Mn, V, Cr, Fe, Ni, Co, Cu and Zn, oxides thereof, or carbonates thereof (column 5 line 47 to column 6 line 28); and 
a sum of contents of variable-valence acceptor elements of one or more of Mn, V, Cr, Fe, Ni, Co, Cu and Zn included in the first subcomponent is 0.1 to 2.0 mole parts based on 100 mole parts of the base material main component (column 5 lines 53-55, lines 61-65, column 6 lines 4-28).
Claim 15
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises a second subcomponent comprising at least one of fixed-valence acceptor elements comprising Mg, oxides thereof, or carbonates thereof (column 6 lines 29-49); and 
the content of the fixed-valence acceptor elements including Mg, included in the second subcomponent, is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 6 lines 35-37, lines 42-49; column 6 lines 4-12).
Claim 16
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises a third subcomponent comprising at least one selected from the group consisting of at least one of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd and Yb, oxides thereof, or carbonates thereof (column 6 line 50 to column 7 line 21); and 

Claim 17
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises a fourth subcomponent comprising at least one selected from the group consisting of at least one of Ba and Ca, oxides thereof, or carbonates thereof (column 7 lines 22-40); and 
a sum of contents of one or more of Ba and Ca included in the fourth subcomponent is 0.5 to 3.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 27-29, lines 33-40; column 6 lines 4-12).
Claim 18
Yoon discloses the multilayer ceramic electronic component of claim 11, wherein the subcomponent comprises a fifth subcomponent comprising at least one selected from the group consisting of an oxide of Si element, a carbonate of Si element, and a glass containing an Si element (column 7 line 50 to column 8 line 2); and 
a content of the Si element included in the fifth subcomponent is 0.5 to 4.0 mole parts based on 100 mole parts of the base material main component (column 7 lines 55-57, column 7 line 62 to column 8 line 2; column 6 lines 4-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8208240 (see, e.g., Abstract); US 9988310 (see, e.g., Abstract); and US 9984825 (see, e.g., Abstract; column 6 lines 40-45; Table 1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848